Citation Nr: 0706455	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  04-36 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for Chronic Obstructive 
Pulmonary Disease (COPD), claimed as due to exposure to 
asbestos.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to May 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Montgomery, Alabama, Department of 
Veterans Affairs (VA) Regional Office (RO).  The rating 
decision on appeal was from the Cleveland, Ohio, RO, but 
jurisdiction of the claim is with the Montgomery RO.

The veteran requested a video hearing with the Board; 
however, the veteran did not show up for the scheduled 
hearing.  Therefore, there is no Board hearing request 
pending at this time.  See 38 C.F.R. § 20.704(d) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran asserts that his pulmonary disorder is related to 
service.  The veteran has submitted competent medical 
evidence that he has a pulmonary disorder and he asserts that 
his condition was caused by asbestos exposure while he served 
in the United States Navy.  There is a private report on file 
seeming to agree with this contention.

VA records on file do not document the changes reported in a 
private report, nor is an etiological opinion noted.  VA law 
states that an examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  38 U.S.C.A. § 5103A(d).  The Board finds 
that a medical examination and opinion is necessary in this 
case.  The veteran has provided competent medical evidence of 
a current pulmonary disorder, diagnosed at least on occasion 
as COPD, and has stated that he worked around asbestos while 
in the Navy.  It is also noted that other pathology has 
reportedly been found.  It is asserted that the pulmonary 
pathology is related to such exposure.  That matter has not 
been the matter of a specific opinion, and the Board cannot 
otherwise use its own medical knowledge in resolving these 
matters. 

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  Have the claims file reviewed by an 
appropriate medical professional to 
determine whether the veteran has a 
current pulmonary disorder that is, as 
likely as not, a result of exposure to 
asbestos in service.  The examiner is 
asked to provide an opinion to the 
following question:  Does the veteran 
have a pulmonary disorder that is as 
likely as not (i.e., is there at least a 
50 percent probability) related to the 
veteran's service to include as a result 
of asbestos exposure?  The opinion 
entered should be reconciled with 
Dr.Gaziano's opinion of January 2004.  A 
complete rationale for any opinion should 
be included in the report, to include the 
use of medical principles and evidence in 
the claims file.  An examination should 
be conducted if needed to express an 
answer to the question.

2. The RO should readjudicate the claim 
for entitlement to service connection for 
COPD.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The Board intimates no opinion as to the ultimate outcome by 
the action taken herein.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




